Title: Edmé Jacques Genet to John Adams: A Translation, 14 August 1778
From: Genet, Edmé Jacques
To: Adams, John


      
       Sir
       Versailles, 14 August 1778
      
      I have today translated a letter dated 8 August from an American shipowner at Nantes who complains that two of his vessels were taken coming out of Paimboeuf and requests certain facilities in regard to the privateers. Because it has been impossible to read his signature, the second time that I have met with this embarrassment, I have copied it on the enclosed piece of paper and ask you to please decipher it so that I may inform the minister of the correspondent’s name.
      I am waiting for you to receive some news from America before issuing no. 51 and would be much obliged if you could send me, as soon as possible through the mail, all that you deem appropriate for publication. I am with respect, sir, your very humble and very obedient servant,
      
       Genet
      
     